— Judgment, Supreme Court, New York County, entered November 1, 1976, granting plaintiff’s motion for summary judgment in lieu of complaint pursuant to CPLR 3213, unanimously affirmed. Respondents shall recover of appellant $60 costs and disbursements of this appeal. The defendant made two unconditional, undated promissory notes, one in favor of the plaintiff corporation in the amount of $15,000, and the other in favor of the individual plaintiff in the amount of $5,000. We find that no cognizable defense or material issue of fact has been asserted by the defendant and, therefore, the plaintiffs are entitled to summary judgment in their favor. The fact that the notes in issue were undated does not invalidate them but, rather, makes them payable on demand (Uniform Commercial Code, § 3-
*547108). Parenthetically, we note that our affirmance of the judgment in favor of the plaintiffs is without prejudice to any action defendant might be advised to take with regard to the allegations interposed by defendant and characterized as a counterclaim, which allegations are asserted as a separate claim in another action brought by Habib Anavian against Nuri Farhadi and Nuri Farhadi, Inc. (cf. Ehrlich v American Moninger Greenhouse Mfg. Corp., 31 AD2d 922, 923). Concur—Murphy, P. J., Lupiano, Silverman, Lane and Yesawich, JJ.